Grace, J.
(dissenting). I cannot agree that the word “all” as used in § 1776 of the Compiled Laws of 1913 has the restrained meaning attached to it by my associates in the majority opinion. The word “all” in said section must be accorded its ordinary and usual signification. The word “all” is defined by Webster’s International Dictionary as follows: “The whole number, quantity, or amount; the entire thing; everything included or concerned; the aggregate; the whole; totality; every thing or person.” In State v. Maine C. R. Co. 68 Me. 510, the court said, defining the word “all:” “ ‘All’ means everything, or the whole number of particulars, — the whole number.”
Section 1776 declares the object of the Soldiers’ Home shall be to provide a home and subsistence for all honorably discharged soldiers, sailors, and marines who have served in the Army or Navy of the United States, and who are disabled by disease, wounds, old age, or otherwise, and their wives and widows.
It is my opinion that any old soldier, sailor, or marine who has *68served in the United States Navy or Navy, and who has been honorably discharged, if he is disabled in the manner set forth in such statute, as a matter of strict legal right is entitled to be admitted to the Soldiers’ Home if he wishes to be. The word “all” includes every such soldier within our state, and all that is needed to. gain him admission to the Soldiers’ Home is that he bring himself within the provisions of § 1776. His admission thereto does not depend upon whether he has or has not money or property, neither do I concede that the ministration of the state to the care and comfort of the soldiers is to be understood in the nature of a charity, nor is the maintaining of a home for the care, comfort, and protection of such old soldiers to be classed as a charitable institution. Rather is it the effort on behalf of the state to show its gratitude to the brave men who, when the life of the nation was imperiled, gallantly came to its defense, and offered to give up their life in the defense of their country, and in the defense of liberty. The state in such case is not conferring charity, but rather is it engaged in the payment of a debt of gratitude. 40,000 acres of land were granted to the state to maintain the Soldiers’ Home,. to which all soldiers qualified under § 1776 might retire if they.desired, to spend their declining years when old ago or sickness was upon them. I cannot bring myself to believe that the Soldiers’ Home may be classed as a charitable institution, and I am confident that it is open to all and -every one of the old soldiers in this state who come within the qualifications of § 1776. I am also further of the opinion that the board of trustees have nothing to do with the admission or exclusion of the old soldiers, and have no power to make any rules or regulations in regard to their admission or exclusion, but such qualifications for admission are those, and only those, which are contained in § 1776. The board of trustees have the power to make rules regulating to some extent the conduct of the old soldiers after their admission to the institution.